DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed December 29, 2021.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al. (US 2019/0138127 A1) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 1, Seo et al. teach an electronic device comprising (See Figure 11):  a window 305 having a front surface and a rear surface; a display panel 303 disposed on the rear surface of the window 305, the display panel 303 having a front surface and a rear surface; and a sensory button set 402/302b disposed on the rear surface of the display panel 303, wherein the sensory button set includes:  a sensor unit 402; and a pusher 302b disposed between the sensor unit 402 and the display panel 303 configured to transfer an external force applied to a predetermined area of the window to the sensor unit 402 (also see page 11, paragraph [0240], by pressing the 
In regard to claim 13, Seo et al. teach a button (beneath 222) disposed on a surface of the window 305 to correspond to the sensory button set 402/302b (Figure 11, pages 11-12, paragraph [0239]-[0248]).

Allowable Subject Matter
Claims 2-3, 10-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4-9 are objected to as being dependent upon objected claim 3.  Claim 12 is objected to as being dependent upon objected claim 11.

Claims 15-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cheng et al. (US 2015/0116607 A1)	Jang et al. (US 20180157093 A1)
Jeong et al. (US 2018/0088736 A1)	Kondoh (US 2019/0163321 A1)
Lee et al. (US 2018/0232092 A1)	         Matsukawa et al. (US 2017/0218236 A1)
Noma (US 2019/0272058  A1)		Oh et al. (US 2017/0177160 A1)
Patel et al. (US 2017/0242506 A1)	Sim et al. (US 2018/0341290 A1)
Song et al. (US 2017/0300736 A1)	Yanase et al. (US 2010/0259503 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



IMS
February 23, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822